Exhibit PROVIDENT ENERGY TRUST CONSOLIDATED BALANCE SHEETS Canadian dollars (000s) (unaudited) As at As at March 31, December 31, 2008 2007 Assets Current assets Cash and cash equivalents $ 18 $ - Accounts receivable 323,658 338,105 Petroleum product inventory 58,983 84,638 Prepaid expenses and other current assets 4,180 8,313 Financial derivative instruments (note 8) 3,683 1,329 Assets held for sale - USOGP (note 10) 101,066 93,578 491,588 525,963 Investments 6,794 5,862 Property, plant and equipment 2,530,866 2,510,271 Intangible assets 168,428 171,793 Goodwill 517,299 517,299 Assets held for sale - USOGP (note 10) 2,137,815 2,027,604 $ 5,852,790 $ 5,758,792 Liabilities Current liabilities Accounts payable and accrued liabilities $ 384,324 $ 347,224 Cash distributions payable 25,814 25,100 Current portion of convertible debentures (note 4) 19,382 19,198 Financial derivative instruments (note 8) 116,543 130,276 Liabilities held for sale - USOGP (note 10) 203,526 114,681 749,589 636,479 Long-term debt - revolving term credit facilities (note 4) 889,867 923,996 Long-term debt - convertible debentures (note 4) 257,560 256,440 Asset retirement obligation (note 5) 44,112 43,886 Long-term financial derivative instruments (note 8) 223,922 146,199 Other long-term liabilities (note 7) 2,610 12,400 Future income taxes 272,306 302,089 Liabilities held for sale - USOGP (note 10) 627,304 628,502 Non-controlling interests (note 10) Discontinued operations (USOGP) 1,107,665 1,100,136 Unitholders’ equity Unitholders’ contributions (note 6) 2,764,597 2,750,374 Convertible debentures equity component 18,211 18,213 Contributed surplus (note 7) 801 801 Accumulated other comprehensive (loss) income (56,718 ) (69,188 ) Accumulated income 302,258 268,642 Accumulated cash distributions (1,351,294 ) (1,260,177 ) 1,677,855 1,708,665 $ 5,852,790 $ 5,758,792 The accompanying notes are an integral part of these statements. Provident Energy 2008 First Quarter Results - 1 - PROVIDENT ENERGY TRUSTCONSOLIDATED STATEMENT OF OPERATIONS AND ACCUMULATED INCOME Canadian dollars (000s except per unit amounts) (unaudited) Three months ended March 31, 2008 2007 (restated - note 3) Revenue Revenue $ 795,425 $ 540,874 Realized loss on financial derivative instruments (30,937 ) (2,934 ) Unrealized (loss) gain on financial derivative instruments (62,273 ) 20,867 702,215 558,807 Expenses Cost of goods sold 544,077 385,089 Production, operating and maintenance 33,726 29,683 Transportation 8,527 6,649 Depletion, depreciation and accretion 81,616 66,456 General and administrative (note 7) 20,262 16,296 Interest on bank debt 12,995 9,344 Interest and accretion on convertible debentures 3,660 3,771 Foreign exchange (gain) loss and other (1,271 ) 208 703,592 517,496 (Loss) income from continuing operations before taxes (1,377 ) 41,311 Capital tax expense 482 258 Current and withholding tax expense 5,035 4,558 Future income tax recovery (32,001 ) (10,833 ) (26,484 ) (6,017 ) Net income for the period from continuing operations 25,107 47,328 Income (loss) from discontinued operations (note 10) 8,509 (4,235 ) Net income for the period 33,616 43,093 Accumulated income, beginning of period $ 268,642 $ 238,208 Accumulated income, end of period $ 302,258 $ 281,301 Net income from continuing operations per unit – basic and diluted $ 0.10 $ 0.22 Net income per unit – basic and diluted $ 0.13 $ 0.20 The accompanying notes are an integral part of these statements. Provident Energy 2008 First Quarter Results - 2 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF CASH FLOWS Canadian dollars (000s) (unaudited) Three months ended March 31, 2008 2007 (restated - note 3) Cash provided by operating activities Net income for the period from continuing operations $ 25,107 $ 47,328 Add (deduct) non-cash items: Depletion, depreciation and accretion 81,616 66,456 Non-cash interest expense and other 884 732 Non-cash unit based compensation (note 7) (3,173 ) 2,495 Unrealized loss (gain) on financial derivative instruments 62,273 (20,867 ) Unrealized foreign exchange (gain) loss and other (4,312 ) 503 Future income tax recovery (32,001 ) (10,833 ) Funds flow from continuing operations 130,394 85,814 Funds flow from discontinued operations 49,836 1,226 Funds flow from operations 180,230 87,040 Site restoration expenditures (1,537 ) (1,226 ) Change in non-cash operating working capital from continuing operations 72,734 59,039 Change in non-cash operating working capital from discontinued operations 49,426 5,718 300,853 150,571 Cash (used for) provided by financing activities Decrease in long-term debt (34,565 ) (57,502 ) Declared distributions to unitholders (91,117 ) (76,271 ) Issue of trust units, net of issue costs 14,197 15,593 Change in non-cash financing working capital 714 504 Financing activities from discontinued operations (63,155 ) 47,563 (173,926 ) (70,113 ) Cash used for investing activities Capital expenditures (84,582 ) (38,753 ) Oil and gas property acquisitions, net (9,019 ) (8,681 ) Increase in investments (1,007 ) - Proceeds on sale of assets - 7,624 Change in non-cash investing working capital 3,806 1,123 Investing activities from discontinued operations (28,727 ) (49,610 ) (119,529 ) (88,297 ) Increase (decrease) in cash and cash equivalents 7,398 (7,839 ) Cash and cash equivalents, beginning of period 6,820 10,302 Cash and cash equivalents, end of period $ 14,218 $ 2,463 Cash and cash equivalents, end of period from discontinued operations $ 14,200 $ 2,413 Cash and cash equivalents, end of period from continuing operations $ 18 $ 50 Supplemental disclosure of cash flow information Cash interest paid including debenture interest $ 22,079 $ 13,405 Cash taxes paid $ 2,100 $ 7,787 The accompanying notes are an integral part of these statements. Provident Energy 2008 First Quarter Results - 3 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME AND ACCUMULATED OTHER COMPREHENSIVE INCOME Canadian Dollars (000s) (unaudited) Three months ended March 31, 2008 2007 (restated - note 3) Net income $ 33,616 $ 43,093 Other comprehensive income (loss), net of taxes Foreign currency translation adjustments 12,536 (3,639 ) Unrealized loss on available-for-sale investments (net of taxes of $9 in 2008 and $134 in 2007) (66 ) (789 ) 12,470 (4,428 ) Comprehensive income $ 46,086 $ 38,665 Accumulated other comprehensive (loss) income, beginning of period (69,188 ) (42,294 ) Other comprehensive income (loss) 12,470 (4,428 ) Accumulated other comprehensive (loss) income, end of period $ (56,718 ) $ (46,722 ) Accumulated income, end of period 302,258 281,301 Accumulated cash disributions, end of period (1,351,294 ) (1,003,096 ) Retained earnings (deficit), end of period (1,049,036 ) (721,795 ) Total retained earnings (deficit) and accumulated other comprehensive (loss) income, end of period $ (1,105,754 ) $ (768,517 ) The accompanying notes are an integral part of these statements. Provident Energy 2008 First Quarter Results - 4 - NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in Cdn$000’s, except unit and per unit amounts) (unaudited) March 31, 2008 The Interim Consolidated Financial Statements of Provident Energy Trust (“the Trust”) have been prepared by management in accordance with accounting principles generally accepted in Canada. Certain information and disclosures normally required in the notes to the annual financial statements have been condensed or omitted. The Interim Consolidated Financial Statements should be read in conjunction with the Trust’s audited Financial Statements and notes for the year ended December 31, 2007. 1. Significant accounting policies The Interim Consolidated Financial Statements have been prepared based on the consistent application of the accounting policies and procedures as set out in the Consolidated Financial Statements of the Trust for the year ended December 31, 2007 and are consistent with policies adopted in the first quarter of 2007, except as described in note 2. Certain comparative numbers have been reclassified to conform with the current period’s presentation. In particular, the comparative figures have been reclassified to reflect discontinued operations presentation for the United States oil and natural gas production (USOGP) business (see note 10). 2. Changes in accounting policies and practices (i) Inventory In the first quarter of 2008, the Trust adopted the new accounting standard, CICA Handbook Section 3031 - Inventories, which replaced the previous standard for inventories, Section 3030. The main features of the new Section are as follows: • measurement of inventories at the lower of cost and net realizable value; • consistent use of either first-in, first-out or a weighted average cost formula to measure cost; • reversal of previous write-downs to net realizable value when there is a subsequent increase to the value of inventories. Adoption of the new Section has not had a material impact on the consolidated financial statements. (ii) Capital disclosures In the first quarter of 2008, the Trust adopted CICA Handbook Section 1535 “Capital Disclosures” which addresses the requirements for an entity to disclose qualitative information about its objectives, policies and processes for managing capital. This section also establishes the requirement for an entity to disclose quantitative data about what it regards as capital as well as disclose whether it has complied with any externally imposed capital requirements and, if not, the consequences of such non-compliance. The new disclosure is included in note 9. (iii) Financial instruments – disclosures In the first quarter of 2008, the Trust adopted CICA Handbook Section 3862 “Financial Instruments- Disclosures” and Section 3863 “Financial Instruments-Presentation”. Section 3862 requires entities to provide disclosures in their financial statements that enable users to evaluate the significance of financial instruments to the entity’s financial position and performance. It also requires that entities disclose the nature and extent of risks arising from financial instruments and how the entity manages those risks. Section 3863 establishes presentation guidelines for financial instruments and non-financial derivatives and addresses the classification of financial instruments, from the perspective of the issuer, between liabilities and equity, the classification of related interest, dividends, losses and gains, and circumstances in which financial assets and financial liabilities are offset. The new disclosure is included in note 8. Provident Energy 2008 First Quarter Results - 5 - 3.Restatement of 2007 interim consolidated financial statements As previously disclosed in the third quarter of 2007, the Trust determined that an adjustment was necessary principally due to commercial transactions within the Midstream segment that resulted in overstated inventory balances. Internal accounting controls had identified the issue. Related cash settlements with third parties were not affected. The effect of the restatement on the interim consolidated financial statements for the first quarter of 2007 is summarized below. There was no effect on 2006 or prior periods. Effect on the three months ended (000's except per unit amounts) March 31, 2007 Increase in accounts receivable $ 3,138 (Decrease) in petroleum product inventory (13,226 ) Decrease in future income tax liability 2,875 (Decrease) in unitholders' equity $ (7,213 ) (Increase) in cost of goods sold $ (10,088 ) Decrease in future income tax expense 2,875 (Decrease) in net income $ (7,213 ) (Decrease) in net income per unit - basic and diluted $ (0.04 ) 4 . Long-term debt March 31, 2008 December 31, 2007 Revolving term credit facilities $ 889,867 $ 923,996 Convertible debentures 276,942 275,638 Current portion of convertible debentures (19,382 ) (19,198 ) 257,560 256,440 Total $ 1,147,427 $ 1,180,436 (i) Revolving term credit facility At March 31, 2008 the Trust had a $1,125 million term credit facility (December 31, 2007 - $1,125 million). At March 31, 2008, $890.7 million was drawn on the facility. Included in the carrying value at March 31, 2008 were financing costs of $0.8 million. At March 31, 2008 the Trust had letters of credit guaranteeing Provident’s performance under certain commercial and other contracts that totaled $29.7 million. The guarantees totaled $31.6 million at December 31, 2007. (ii) Convertible debentures The Trust may elect to satisfy interest and principal obligations by the issue of trust units. For the three months ended March 31, 2008, $25 thousand of the face value of debentures were converted to trust units at the election of debenture holders (2007 - $0.2 million). Included in the carrying value at March 31, 2008 were financing costs of $6.4 million. The fair value of the convertible debentures at March 31, 2008 approximates the face value of the instruments. The following table details each convertible debenture: Provident Energy 2008 First Quarter Results - 6 - As at As at Convertible Debentures March 31, 2008 December 31, 2007 Conversion Carrying Carrying Face Price per ($000s except conversion pricing) Value(1 ) Face Value Value(1 ) Value Maturity Date unit(2 ) 6.5% Convertible Debentures $ 141,189 $ 149,980 $ 140,515 $ 149,980 April 30, 2011 14.75 6.5% Convertible Debentures 91,805 98,999 91,460 99,024 Aug. 31, 2012 13.75 8.0% Convertible Debentures 24,566 25,109 24,465 25,109 July 31, 2009 12.00 8.75% Convertible Debentures 19,382 19,931 19,198 19,931 Dec. 31, 2008 11.05 $ 276,942 $ 294,019 $ 275,638 $ 294,044 (1)Excluding equity component of convertible debentures (2)The debentures may be converted into trust units at the option of the holder of the debenture at the conversion price per unit 5.Asset retirement obligation The Trust’s asset retirement obligation is based on the Trust’s net ownership in wells, facilities and the midstream assets and represents management’s estimate of the costs to abandon and reclaim those wells, facilities and midstream assets as well as an estimate of the future timing of the costs to be incurred.
